J-S14020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

MICHAEL DINGLE,

                            Appellant                No. 1319 EDA 2014


          Appeal from the Judgment of Sentence of February 3, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0000053-2013


BEFORE: DONOHUE, OLSON AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                            FILED MARCH 03, 2015

       Appellant, Michael Dingle, appeals from the judgment of sentence

entered on February 3, 2014, as made final by the denial of Appellant’s post-

sentence motion on April 11, 2014.

       The trial court has thoroughly and ably summarized the underlying

facts and procedural posture of this case. As the trial court explained:

         On February 3, 2014, [Appellant] entered a negotiated
         guilty plea to third-degree murder, conspiracy to commit
         third-degree murder, recklessly endangering another
         person, possession of an instrument of crime, carrying a
         firearm without a license . . . , and carrying a firearm on a
         public street or property in Philadelphia. . . .[1]



____________________________________________


1
  18 Pa.C.S.A. §§ 2502(c), 903(a), 2705, 907(a), 6106(a)(1), and 6108,
respectively.
J-S14020-15


       [Appellant pleaded] guilty to the above-mentioned charges
       based on the following facts. On May 7, 2012, [Appellant
       and Appellant’s co-defendant, Andre Logan,] conspired to
       murder [18-year-old] Robert Alder Sneed, III, on the 1900
       block of Kinsey Street in Philadelphia. At the time, Logan
       was involved in an ongoing feud with Mr. Sneed.         At
       approximately 4:00 p.m. on May 7, 2012, Logan saw Mr.
       Sneed at the corner of Kinsey and Tackawanna Streets.
       Logan walked past Mr. Sneed and stood outside of Clarita’s
       Grocery Store, where he encountered [Appellant]. Logan
       and [Appellant] then walked into an alley or small street
       about 100 yards away from the grocery store, where the
       two men had a conversation.

       After their conversation, Logan approached Mr. Sneed, who
       was standing with two other individuals, and began a verbal
       dispute with him. Shortly after this confrontation began,
       [Appellant] walked from the alleyway or the house adjacent
       to the alleyway and approached with his hoodie over his
       head. [Appellant] walked up behind Logan, then removed a
       Taurus caliber .380 handgun from Logan’s waist and shot
       Mr. Sneed in the chest and abdomen. [Appellant] also shot
       Mr. Sneed four times in the back. The medical examiner,
       Dr. Marlin Osborne, a forensic pathologist, performed an
       autopsy on the victim and determined that the cause of Mr.
       Sneed’s death was multiple gunshot wounds to the chest,
       abdomen[,] and back, and that the manner of death was
       homicide.

       [Appellant] fled the scene and went to an apartment on
       Orthodox Street, where he met up with Logan. [Appellant]
       returned the firearm to Logan, who was later apprehended
       at 2035 Orthodox Street. The gun was found in a closet
       and later submitted to the criminalistics unit for processing.
       [Appellant’s] DNA was found on both the trigger and the
       magazine of the gun. [Appellant] did not have a valid
       license to carry a firearm on May 7, 2012. [Appellant] was
       arrested on May 10, 2012 by members of the Fugitive Task
       Force, who found him hiding under a car in an alleyway at
       5913 West Walton Avenue.

                                    ...




                                   -2-
J-S14020-15


         On [February 3, 2014], [Appellant] was sentenced to
         [serve] the negotiated [sentence of 30 to 60] years [in
         prison]. . . .

Trial Court Opinion, 7/8/14, at 1-2.

       On February 14, 2014, Appellant filed a timely2 post-sentence motion

to withdraw his guilty plea. Within this petition, Appellant claimed that he

should be permitted to withdraw his guilty plea because “his counsel did not

investigate or speak with important witnesses in the case and [Appellant]

still maintains his innocence.” N.T. Post-Sentence Motion Hearing, 4/11/14,

at 8; Appellant’s Petition to Withdraw Guilty Plea, 2/14/14, at 1-2. Following

a hearing, the trial court denied Appellant’s post-sentence motion on April

11, 2014.

       Now on appeal, Appellant raises the following claim to this Court:

         Did [Appellant] enter into a knowing, voluntary, and
         intelligent negotiated guilty plea?

Appellant’s Brief at 4.

       Stated more fully, within the argument section of Appellant’s brief,

Appellant claims only that his “plea of guilty was not knowing, voluntary, or

intelligent[] because the psychological effects of his ADHD disorder, in

combination with his failure to take prescribed medication on the date of his

plea, combined to overcome his will, thereby rendering the plea unknowing,

____________________________________________


2
  Although Appellant’s post-sentence motion was filed on February 14, 2014,
the motion was timely because the City of Philadelphia courts were closed on
February 13, 2014, due to a snowstorm.



                                           -3-
J-S14020-15



involuntary, and unintelligent.” Appellant’s Brief at 10. Appellant’s claim on

appeal is waived, as Appellant did not raise the specific claim before the trial

court in his post-sentence motion to withdraw his guilty plea.        Pa.R.A.P.

302(a) (“[i]ssues not raised in the lower court are waived and cannot be

raised for the first time on appeal”); Commonwealth v. Tareila, 895 A.2d

1266, 1270 n.3 (“[i]n order to preserve an issue related to the guilty plea,

an appellant must either object at the sentence colloquy or otherwise raise

the issue at the sentencing hearing or through a post-sentence motion”)

(internal quotations, citations, and corrections omitted); Commonwealth v.

May, 402 A.2d 1008, 1009 n.3 (Pa. 1979) (where, in the trial court,

appellant sought to withdraw his guilty plea based upon the specific claim

that appellant “did not fully understand the significance of the sentence to

be imposed,” appellant waived, for appellate review, the claim that he was

entitled to withdraw his guilty plea because he “did not understand the

felony murder rule and his plea was[, therefore,] not [] knowingly entered”).

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/2015




                                     -4-